DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0303919) (of record) in view of Tanaka (US 2012/0160385).
Regarding claim 1, Yamaoka discloses a tire (title) comprising a tread portion (2), wherein the tread portion (2) has a pair of shoulder land regions (9), a pair of middle land regions (7), each middle land region (7) being adjacent to a respective one of the shoulder land regions (9) on an inner side in a tire axial direction (see Fig. 1), and a crown land region (8) demarcated between the middle land regions (7) (see Fig. 1), each of the shoulder land regions (9) is provided with a plurality of wavy sipes (53) ([0089]) and a plurality of first shoulder lateral grooves (50). Yamaoka further discloses that the pair of the middle land regions (7) and the crown land region (8) are provided with a plurality of non-wavy sipes (31 and 45, respectively) (see Figs. 2 and 5). Yamaoka further discloses that the first shoulder lateral grooves (50) have a groove width that is larger than a width of each of the wavy sipes (53) (see Figs. 1 and 6). Yamaoka fails to disclose, however, that each of the plurality of first shoulder lateral grooves (50) has a groove width of 2 mm or less. 
Tanaka teaches a similar tire (title) comprising a tread portion (2) with a pair of shoulder land regions (11s) (see Fig. 2). Tanaka further teaches that each of the shoulder land regions (11s) is provided with a plurality of first shoulder lateral grooves (32) that have a width (Wys2) from 2 mm to 8 mm (see Fig. 2; [0035]), overlapping the claimed range of 2 mm or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Tanaka further teaches that configuring the width (Wys2) of the first shoulder lateral grooves (32) in this way helps to ensure adequate drainage performance of the grooves without degrading the rigidity of the shoulder land regions (11s) ([0037]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shoulder lateral grooves disclosed by Yamaoka to have a groove width that falls within the claimed range, as taught by Tanaka, because they would have had a reasonable expectation that doing so would ensure adequate drainage performance of the grooves without degrading the rigidity of the shoulder land regions. 
Regarding claim 2, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that the shoulder land regions (Yamaoka: 9) include tread edges (Yamaoka: Te) each being an axially outer edge of a respective one of the shoulder land regions (Yamaoka: 9) (Yamaoka: see Fig. 1; [0025]), and each of the wavy sipes (Yamaoka: 53) has an axially outer end positioned inside a respective one of the tread edges (Yamaoka: Te) (Yamaoka: see Figs. 1 and 6; [0088]). 
Regarding claim 3, modified Yamaoka discloses all of the limitations as set forth above for claim 2. Modified Yamaoka further discloses that each of the shoulder land regions (Yamaoka: 9) is provided with a plurality of second shoulder lateral grooves (Yamaoka: 54) (Yamaoka: see Fig. 1), and each of the second shoulder lateral grooves (Yamaoka: 54) has an axially inner end arranged axially outside the outer ends of the wavy sipes (Yamaoka: 53) (Yamaoka: see Figs. 1 and 6; [0090]). 
Regarding claim 4, modified Yamaoka discloses all of the limitations as set forth above for claim 3. Modified Yamaoka further discloses that the first shoulder lateral grooves (Yamaoka: 50) are arranged in a tire circumferential direction (Yamaoka: see Figs. 1 and 6), and at least one wavy sipes (Yamaoka: 53) is provided between the first shoulder lateral grooves (Yamaoka: 50) adjacent to each other in the tire circumferential direction (Yamaoka: see Figs. 1 and 6; [0088]). 
Regarding claim 5, modified Yamaoka discloses all of the limitations as set forth above for claim 3. Modified Yamaoka further discloses that an amplitude center line of each of the wavy sipes (Yamaoka: 53) is arranged at one of positions of substantially equal divisions of a distance in the tire circumferential direction between the first shoulder lateral grooves (Yamaoka: 50) adjacent to each other in the tire circumferential direction (see Modified Figure 6 below). 

    PNG
    media_image1.png
    309
    823
    media_image1.png
    Greyscale

Modified Figure 6, Yamaoka
Regarding claim 6, modified Yamaoka discloses all of the limitations as set forth above for claim 5. As an alternative interpretation of modified Yamaoka, the plurality of non-wavy sipes (Yamaoka: 45, 46) on the crown land region (Yamaoka: 8) includes full-opened non-wavy sipes (Yamaoka: 45) and semi-open non-wavy sipes (Yamaoka: 46) (Yamaoka: see Fig. 5; [0075]). Modified Yamaoka further discloses that the non-wavy sipes (Yamaoka: 31, 45, 46) on the middle land regions (Yamaoka: 7) and on the crown land region (Yamaoka: 8) are arranged in the tire circumferential direction (Yamaoka: see Figs. 1, 2, 5). Modified Yamaoka further discloses that distances in the tire circumferential direction between the non-wavy sipes (Yamaoka: 31, 45, 46) adjacent to each other in the tire circumferential direction on the middle land regions (Yamaoka: 7) and on the crown land region (Yamaoka: 8) are smaller than the distance between the first shoulder lateral grooves (Yamaoka: 50) (see Modified Figure 1 below). 

    PNG
    media_image2.png
    383
    743
    media_image2.png
    Greyscale

Modified Figure 1, Yamaoka
Regarding claim 7, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that each of the wavy sipes (Yamaoka: 53) extends axially outward from an axially inner edge of a respective one of the shoulder land regions (Yamaoka: 9) (Yamaoka: see Figs. 1 and 6; [0088]). 
Regarding claim 8, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka fails to explicitly disclose that axially outer ends of the wavy sipes (Yamaoka: 53) are located in a range of 40% or more and 45% or less of a tread width (Yamaoka: TW) from a tire equator (Yamaoka: C). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the location of the axially outer ends of the wavy sipes. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamaoka, one of ordinary skill in the art would have found that the axially outer ends of the wavy sipes are located at about 42% of a tread width from a tire equator, thus suggesting the claimed range of 40% or more and 45% or less. 
Therefore, while modified Yamaoka does not explicitly state a value for the location of the outer ends of the wavy grooves relative to the tire equator, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen this value to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Yamaoka satisfies all of the limitations in claim 8.
Regarding claim 9, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that each of the non-wavy sipes (Yamaoka: 31) of the middle land regions (Yamaoka: 7) crosses a respective one of the middle land regions (Yamaoka: 7) (Yamaoka: see Figs. 1 and 2; [0062]). 
Regarding claim 10, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that each of the non-wavy sipes (Yamaoka: 45) of the crown land region (Yamaoka: 8) crosses the crown land region (Yamaoka: 8) (Yamaoka: see Figs. 1 and 5; [0076]). 
Regarding claim 11, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that each of the wavy sipes (Yamaoka: 53) includes two or more unit waves (see Modified Figure 6 below). 

    PNG
    media_image3.png
    256
    507
    media_image3.png
    Greyscale

Modified Figure 6, Yamaoka
Regarding claim 13, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that the width in the tire axial direction of the shoulder land regions (Yamaoka: 9) is larger than the width in the tire axial direction of the crown land region (Yamaoka: 8) (Yamaoka: see Fig. 1). Modified Yamaoka fails to explicitly disclose, however, that in an area within 89% of a tread width (Yamaoka: TW) centered on a tire equator (Yamaoka: C), a ratio (Wsh/Wc) of a width (Wc) in the tire axial direction of the crown land region (Yamaoka: 8) and a width (Wsh) in the tire axial direction of each of the shoulder land regions (Yamaoka: 9) is 1.3 or more and 1.6 or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a relationship between the width of the shoulder land regions and the width of the crown land region. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamaoka, one of ordinary skill in the art would have found that in an area within 89% of a tread width centered on a tire equator, a ratio of a width in the tire axial direction of the crown land region and a width in the tire axial direction of each of the shoulder land regions is about 1.5, thus suggesting the claimed range of 1.3 or more and 1.6 or less. 
Therefore, while modified Yamaoka does not explicitly state a value for the relationship between the width of the shoulder land regions and the width of the crown land region, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Yamaoka satisfies all of the limitations in claim 13. 
Regarding claim 14, modified Yamaoka discloses all of the limitations as set forth above for claim 13. Modified Yamaoka further discloses that each of the wavy sipes (Yamaoka: 53) has a length measured as if the wavy sipe (Yamaoka: 53) is a straight line that is shorter than a width of the shoulder land regions (Yamaoka: 9) (Yamaoka: see Figs. 1 and 6; [0088]). Modified Yamaoka fails to explicitly disclose, however, that each of the wavy sipes (Yamaoka: 53) has a length measured as if the wavy sipe (Yamaoka: 53) is a straight line of 103% or less of the width (Wsh). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the length of the wavy sipes and the width of the shoulder land regions. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamaoka, one of ordinary skill in the art would have found that the each of the wavy sipes has a length measured as if the wavy sipe is a straight line of about 80% of the width (Wsh), thus suggesting the claimed range of 103% or less. 
Therefore, while Yamaoka does not explicitly state a value for the relationship between the length of the wavy sipes and the width of the shoulder land regions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, Yamaoka satisfies all of the limitations in claim 14.
Regarding claim 17, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that each of the shoulder land regions (Yamaoka: 9) is provided with a plurality of non-wavy sipes (Yamaoka: 55), and each of the non-wavy sipes (Yamaoka: 55) of the shoulder land regions (Yamaoka: 9) extends linearly and axially outward from an axially inner edge of a respective one of the shoulder land regions (Yamaoka: 9) to be connected with an axially inner end of a respective one of the first shoulder lateral grooves (Yamaoka: 50) (Yamaoka: see Fig. 6; [0091]). 
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0303919) (of record) in view of Tanaka (US 2012/0160385) as applied to claim 1 above, and further in view of Ohashi (US 2008/0185085). 
Regarding claim 12, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka fails to disclose, however, that each of the wavy sipes (Yamaoka: 53) has an amplitude of 2.0 mm or more and 3.0 mm or less. 
Ohashi teaches a similar tire (title) comprising a tread portion (T) including land regions (1) which are provided with wavy sipes (10) (see Fig. 1; [0022]). Ohashi further teaches that each of the wavy sipes (10) has an amplitude (h) between 1.0 mm and 2.5 mm ([0024]; see Fig. 2), overlapping the claimed range of 2.0 mm or more and 3.0 mm or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Ohashi further teaches that configuring the wavy sipes (10) to have this amplitude (h) helps the sipes (10) to have the characteristics of a wavy sipe, which includes improving the ice performance of the tire ([0024]; [0004]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen an amplitude for the wavy sipes disclosed by modified Yamaoka to be within the claimed range, as taught by Ohashi, because they would have had a reasonable expectation that doing so would give the wavy sipes effective characteristics in improving the ice performance of the tire. 
Regarding claim 19, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka fails to disclose, however, that each of the wavy sipes (Yamaoka: 53) has a depth of 3 mm or more and 7 mm or less. 
Ohashi teaches a similar tire (title) comprising a tread portion (T) including land regions (1) which are provided with wavy sipes (10) (see Fig. 1; [0022]). Ohashi further teaches that each of the wavy sipes (10) has a depth between 3 mm and 10 mm ([0024]), encompassing the claimed range of 3 mm or more and 7 mm or less. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. Ohashi further teaches that configuring the depth of the wavy sipes (10) in this way helps the sipes (10) to have the characteristics of a wavy sipe, which includes improving the ice performance and drainage performance of the tire ([0024]; [0004]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a depth for each of the wavy sipes disclosed by modified Yamaoka to be within the claimed range, as taught by Ohashi, because they would have had a reasonable expectation that doing so would give the wavy sipes effective characteristics in improving the ice performance and the drainage performance of the tire. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0303919) (of record) in view of Tanaka (US 2012/0160385) as applied to claim 1 above, and further in view of Ikeda (US 2009/0229721). 
Regarding claim 15, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka fails to disclose, however, that in an area within 89% of a tread width (Yamaoka: TW) centered on a tire equator (Yamaoka: C), a land ratio (LS) of each of the shoulder land regions (Yamaoka: 9) is smaller than a land ratio (LC) of the crown land region (Yamaoka: 8). 
Ikeda teaches a similar tire (title) comprising a tread portion (2) including a pair of shoulder land regions (SH) and a crown land region (CR) (see Fig. 1). Ikeda further teaches that a land ratio of the crown land region (CR) is preferably set in a range between 0.72 and 0.78 in order to secure a sufficient ground contacting area during straight running ([0052]). Ikeda further teaches that a land ratio of each of the shoulder land regions (SH) is preferably set in a range between 0.70 and 0.78 in order to secure a sufficient ground contacting area during cornering ([0054]). Furthermore, in a test example of the tire, Ikeda teaches that a land ratio of the crown land region (CR) is 0.73, and a land ratio of each of the shoulder land regions (SH) is 0.70 (see Table 1, Ex. 1; [0092]), thus making a land ratio of each of the shoulder land regions (SH) smaller than a land ratio of the crown land region (CR), suggesting the claimed limitations in claim 15. Ikeda further teaches that the land ratios of the shoulder land regions (SH) and the crown land region (CR) can be optimized within the given ranges in order to prevent uneven wear in the tire ([0055]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the land ratios of each of the shoulder land regions and the crown land region disclosed by modified Yamaoka to satisfy the limitations in claim 15, as taught by Ikeda, because they would have had a reasonable expectation that doing so would help prevent uneven wear in the tire. 
Regarding claim 16, modified Yamaoka discloses all of the limitations as set forth above for claim 15. Modified Yamaoka fails to explicitly disclose, however, that the land ratio (LS) of each of the shoulder land regions (Yamaoka: 9) is 95% or more of the land ratio (LC) of the crown land region (Yamaoka: 8). 
However, as set forth above for claim 15, Ikeda teaches that a land ratio of the crown land region (Ikeda: CR) is preferably set in a range between 0.72 and 0.78 in order to secure a sufficient ground contacting area during straight running (Ikeda: [0052]), and that a land ratio of each of the shoulder land regions (Ikeda: SH) is preferably set in a range between 0.70 and 0.78 in order to secure a sufficient ground contacting area during cornering (Ikeda: [0054]), making the land ratio (LS) of the shoulder land regions (Ikeda: SH) be in a range from 80% ((0.70*0.89)/0.78) to 96% ((0.78*0.89)/0.72) of the land ratio (LC) of the crown land region (Ikeda: CR), overlapping the claimed range of 95% or more. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Ikeda further teaches that the land ratios of the shoulder land regions (Ikeda: SH) and the crown land region (Ikeda: CR) can be optimized within the given ranges in order to prevent uneven wear in the tire (Ikeda: [0055]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the land ratio of each of the shoulder land regions and the land ratio of the crown land region to be within the claimed range, as taught by Ikeda, because they would have had a reasonable expectation that doing so would help to prevent uneven wear in the tire. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0303919) (of record) in view of Tanaka (US 2012/0160385) as applied to claim 1 above, and further in view of Ninomiya (US 2018/0297416) (of record). 
Regarding claim 18, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that each of the shoulder land regions (Yamaoka: 9) is further provided with second shoulder lateral grooves (Yamaoka: 54) and non-wavy sipes (Yamaoka: 55). Modified Yamaoka further discloses that each of the second shoulder lateral grooves (Yamaoka: 54) and the non-wavy sipes (Yamaoka: 55) are arranged in the tire circumferential direction in each of the shoulder land regions (Yamaoka: 9). Modified Yamaoka fails to disclose, however, that each of the shoulder land regions (Yamaoka: 9) is provided with circumferential sipes that are arranged in the tire circumferential direction, and each of the circumferential sipes extends linearly along the tire circumferential direction so as to connect the first shoulder lateral grooves (Yamaoka: 50) adjacent thereto on both sides in the tire circumferential direction. 
Ninomiya teaches a similar tire (title) comprising a tread portion (2) including a pair of shoulder land regions (13) which are provided with first shoulder lateral grooves (40) and circumferential sipes (46) (see Figs. 1 and 7; [0086]). Ninomiya further teaches that the circumferential sipes (46) are arranged in the tire circumferential direction in each of the shoulder land regions (13) (see Figs. 1 and 7). Ninomiya further teaches that each of the circumferential sipes (46) extends linearly along the tire circumferential direction so as to connect the first shoulder lateral grooves (40) adjacent thereto on both sipes in the tire circumferential direction (see Figs. 1 and 7). Ninomiya further teaches that these circumferential sipes (46) help to improve the steering stability of the tire on dry road conditions and the driving performance of the tire on ice and snow conditions in a well-balanced manner ([0088]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder land regions disclosed by modified Yamaoka to have the circumferential sipes taught by Ninomiya because they would have had a reasonable expectation that doing so would help to improve the steering stability of the tire on dry road conditions and the driving performance of the tire on ice and snow conditions in a well-balanced manner. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 2016/0303919) (of record) in view of Tanaka (US 2012/0160385) as applied to claim 1 above, and further in view of Mukai (US 2010/0252159). 
Regarding claim 20, modified Yamaoka discloses all of the limitations as set forth above for claim 1. Modified Yamaoka further discloses that he tread portion (Yamaoka: 2) includes a pair of shoulder main grooves (Yamaoka: 4) demarcating the shoulder land regions (Yamaoka: 9) and the middle land regions (Yamaoka: 7) (Yamaoka: see Fig. 1), and a pair of crown main grooves (Yamaoka: 5) demarcating the middle land regions (Yamaoka: 7) and the crown land region (Yamaoka: 8) (Yamaoka: see Fig. 1), each of the shoulder main grooves (Yamaoka: 4) and the crown main grooves (Yamaoka: 5) includes an axially outer groove edge and an axially inner groove edge located axially inside the outer groove edge (Yamaoka: see Fig. 1). Modified Yamaoka further discloses that each of the outer groove edges extends linearly along the tire circumferential direction (Yamaoka: see Fig. 1). Modified Yamaoka fails to disclose, however, that each of the inner groove edges extends in a crank shape along the tire circumferential direction. 
Mukai teaches a similar tire (title) comprising a tread portion (2) which includes a pair of shoulder main grooves (4) demarcating a pair of shoulder land regions (7R) and a pair of middle land regions (6R) (see Fig. 1), and a pair of crown main grooves (3) demarcating the middle land regions (6R) and a crown land region (5) (see Fig. 1). Mukai further teaches that each of the shoulder main grooves (4) and the crown main grooves (3) includes an axially outer groove edge and an axially inner groove edge located axially inside the outer groove edge (see Modified Figure 1 below). Mukai further teaches that each of the outer groove edges extends linearly along the tire circumferential direction, and each of the inner groove edges extends in a crank shape along the tire circumferential direction (see Fig. 1; [0072]-[0076]; [0090]-[0093]; [0099]). Mukai further teaches that configuring the groove edges in this way improve the snow performance of the tire ([0074]; [0091]-[0094]). 

    PNG
    media_image4.png
    837
    659
    media_image4.png
    Greyscale

Modified Figure 1, Mukai
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner groove edges disclosed by modified Yamaoka to extend in a crank shape along the tire circumferential direction, as taught by Mukai, because they would have had a reasonable expectation that doing so would improve the snow performance of the tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749